Application for writ of certiorari to the Court of Appeals. In applications of this character, involving rulings on evidence shown only by the bill of exceptions, this court reviews only the opinion of the Court of Appeals. Unless the opinion of that court discloses error in rulings there made, this court will not search the record to learn whether the opinion of that court is laid in error. The opinion of the Court of Appeals in this case does not disclose the particulars of the rulings now complained of in such sort as to enable this court to review them.
In brief, though not in the petition for the writ of certiorari, it is argued for the prisoner that the demurrer, taking the point that the indictment is bad for that it charges that defendant "did, since January 1st, 1929, transport in quantities of five gallons or more, prohibited liquors or beverages contrary to law, against the peace and dignity of the State of Alabama," without alleging "the means by which the same were *Page 230 
transported," should have been sustained. As for the objection taken against it, the indictment follows the language of the Act of September 6, 1927, prohibiting the transportation of intoxicating liquors (Acts, p. 704), and is sufficient.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.